Motion, insofar as it seeks leave to appeal from the affirmance of that portion of the interlocutory judgment directing surrender of the stock certificate and transfer of the shares, denied; motion, insofar as it seeks leave to appeal from the affirmance of that portion of the interlocutory judgment directing the sale of the real property, subject to confirmation of the Referee’s report thereof, dismissed upon the ground that the Appellate Division order, to that extent, does not finally determine the action within the meaning of the Constitution.